ACCEPTED
                                                                                                                     04-14-00655-CV
                                                                                                          FOURTH COURT OF APPEALS
                                                                                                               SAN ANTONIO, TEXAS
                                                                                                                 1/8/2015 4:53:51 PM
                                                                                                                       KEITH HOTTLE
                                                                                                                              CLERK
                                            NO. 04-14-00655-CV

IVARENE HOSEK AND VICTOR                                §                                   IN THE      FOURTH
HOSEK,                                                  §                                      FILED IN
                                                                                        4th COURT OF APPEALS
                                                                                         SAN ANTONIO, TEXAS
         Appellants,                                    g
                                                                                        01/8/2015 4:53:51 PM
v.                                                      E                              COURT
                                                                                          KEITHOFE. APPEALS
                                                                                                    HOTTLE
                                                                                                Clerk

ROSALE SCOTT,                                           g


         Appellee.                                                               SAN ANTONIO, TEXAS
                    APPELLEE’S RESPONSE TO APPELLANTS’ MOTION
                  FOR EXTENSION OF TIME TO FILE APPELLANTS’ BRIEF
         Appellee    ROSALE SCOTT          ﬁles this Response to Appellants’ Motion for Extension of

Time to File     Appellants’ Brief and in suppoit thereof, respectfully shows the Court as follows:

          1.      Normally, Appellee’s counsel does not oppose extensions, but Ms. Chi1nene’s

well—established pattern of unreasonable delays should factor into the Court’s limiting this

extension to no     more than   thirty (30) days.


         2.       Appellants’ Brief was due on January 7, 2015. Rather than                file their   request to

extend their deadline in advance, Appellants decided to serve their 60-day Motion for Extension

of Time    to File Appellants’   Brief (“the Motion”) on January    7,   2015, the date their brief was due.

         3.       First,   summary judgment was      granted in this case on or about     March    3,   2014. See

CR    147-149.    A ﬁnaljudgment was filed in this case on or about June              19, 2014.   See C.R. 2I0—

215 (Final Judgment). Accordingly,          it   has been over ten months since       summary judgment was

granted in this case and nearly seven months since the             trial   court issued a Final Judgment.

Appellants’ argument that “Counsel has begun research” in this case,             is   simply inadequate. See

the   Motion atp.   2.
         4.          Second, Appellants have already had their time for ﬁling a brief automatically

extended by the ﬁling of post-trial motions. Following the ﬁnal judgment, Appellants ﬁled a

Motion    for   New     Trial,   which they never even           set for hearing.      See     CR     248-250.    The obvious

basis that they ﬁled the         Motion     for   New Trial, was to extend their deadlines.
         5.          Third, Appellants have had their time for ﬁling a brief extended                         by their delays   in


securing the Reporters’ Record. The Appellate record was due to be ﬁled by October 17, 2014.

See Tex. R. App. P. 35.1.                 However, the Court received Notice of                     a late   ﬁled Record.    See

Fourth Court Correspondence dated October 21, 2014, Court                                   File.     The Court granted an

extension on the ﬁling of the Reporters’ Record until                  December        1,   2014. See Court Order dated

October       29,    2014, Court File.            Appellants’ deadlines were further extended because the

Reporters’ Record        was not ﬁled on           the extended deadline but          was   instead ﬁled on       December      8,


2014. See Fourth Court Correspondence dated                        December      8,   2014, Court File.           Accordingly,

Appellants automatically received approximately a seven                        week extension because of the delays

in the ﬁling    of the Reporters’ Record.

         6.          Finally,    it is   important to note that Appellants are not being prejudiced by their

delay because Appellants are receiving royalty payments during the appeal. In                                   fact,   they have

received nearly $195,000.00 in royalties between January and                          November 2014. See Afﬁdavit of

Ivarene Hosek         at p.   2 attached to Appellants’ Reply           in   Opposition to Increasing Supersedeas

Bond, Court File. Scott, who prevailed on summary judgment over ten months ago, has not

received any royalties.

         7.          Appellants have had an adequate amount of time in which to research and ﬁle

their brief.    It   has been over ten months since          summary judgment was granted and                     nearly seven

months since a ﬁnal judgment was                      entered.     A   sixty    day extension would               result in the
Appellants’     initial brief   being ﬁled approximately a year after the                trial   COUIT initially granted

summary judgment.            Moreover, Appellants continue                   to receive royalties during the appeal


whereas Scott,       who has been    determined to        own       ﬁfty percent of the minerals under the Property

in question,    is   not receiving any royalties.              Accordingly, Appellants request for a sixty day

extension should be denied and            at   most,   this   Court should permit Appellants an additional thirty

days   in   which   to ﬁle their brief.


                                                              BARTON, EAST & CALDWELL, P.L.L.C.
                                                              One Riverwalk Place,    Suite 1825
                                                              700 N. St. Mary’s Street
                                                              San Antonio, Texas 78205
                                                              Telephone: (210)225-1655
                                                              Facsimile: (210) 225-8999



                                                              By:     /s/  WADE CALDWELL
                                                                            G.
                                                                      G. WADE CALDWELL
                                                                      StateBar No. 03621020
                                                                      Email: gcaldwell@beclaw.c01n
                                                                      RAQUEL G. PEREZ
                                                                      StateBar No. 00784746
                                                                      Email: rperez@beclaw.com

                                                                      ATTORNEYS FOR APPELLEE
                                                    CERTIFICATE OF SERVICE
             I    hereby certify that a true and correct copy of this document will be served                                   in the       manner

indicated         below    this 8th        day of January, 2015 upon the following:

Michele Barber Chimene
The Chimene Law Firm
15203 Newﬂeld Bridge Ln.
                                                                             ___
                                                                             __ First Class Mail
                                                                                   Facsimile
                                                                                   Hand Delivery
Sugar Land, TX 77498                                                         J;    Electronic Transmission
Email: michelec@ai1"mail.net

Robert J Ogle .



Attorney at Law
                                                                             __    First Class
                                                                                   Facsimile
                                                                                                 Mail

508 E. San Antonio Street
Boerne, Texas 78006
Facsimile: (830) 249-8508
                                                      _




                                                                              A
                                                                              _W   Hand Delivery
                                                                                   Electronic Transmission

Email: bob@ogleattorney.com

Counsel for Appellants



                                                                                /s/   G. WADE CALDWELL
                                                                                G.    WADE CALDWELL
                                                                                ILAQUEL G. PEREZ
M:\2000\2200 OIL     AND GAS CLl'ENTS\l2l         Hosck V ScoII\4TH   COA APl’EAL\Pleadings\Appcllc‘s   Response   to Appellants’   Molion   for
Extension   ofTime to   File Appellants’   Brieﬁdocx